FILED
                            NOT FOR PUBLICATION                              MAY 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STEVEN ANTHONY GUZMAN,                           No. 09-16051

              Petitioner - Appellant,            D.C. No. 2:04-cv-00700-FCD-
                                                 GGH
  v.

A. LAMARQUE, Warden,                             MEMORANDUM *

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                 Frank C. Damrell, Senior District Judge, Presiding

                        Argued and Submitted April 13, 2010
                             San Francisco, California

Before: KOZINSKI, Chief Judge, NOONAN and CALLAHAN, Circuit Judges.

       Under California law, the possibility of parole does not transmute a life

sentence into something less than a life sentence. In re Dannenberg, 104 P.3d 783,

804 (Cal. 2005). The trial court correctly advised Guzman that the maximum

penalty he faced was life in prison. The misstatement of Guzman’s parole



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
eligibility did not violate law clearly established by the United States Supreme

Court. See Lambert v. Blodgett, 393 F.3d 943, 981 n.26 (9th Cir. 2004).

      Nor did Guzman’s lawyer’s failure to object to the trial court’s advisements

and sentencing with respect to the thirty-one year minimum term violate his clearly

established rights. The Supreme Court has specifically declined to find that a

defendant has the right to be advised by his lawyer of the parole consequences of

his plea. Hill v. Lockhart, 474 U.S. 52, 60 (1985).

      Finally, Guzman argues that the trial court lacked substantial evidence for its

finding that he was sane at the time that he killed his wife. Assuming that we can

review the trial court’s finding that Guzman did not carry his burden to show

insanity for sufficiency of the evidence under Jackson v. Virginia, 443 U.S. 307

(1979), we find that there was sufficient evidence for the finding. If Guzman went

back to the house thinking that his wife was not an imminent danger to him, it was,

according to Dr. Jaffe’s testimony, not possible that his delusion then caused him

to form the temporary belief that she was an immediate threat, only to realize

moments later that his act was wrong. The trial court was entitled to rely on Dr.

Jaffe’s medical opinion that if Guzman knew right from wrong immediately before

and after the killing, he also knew right from wrong at the time of the killing and

could be held culpable.


                                          2
The judgment of the district court is AFFIRMED.




                                 3